Exhibit 10(a)

JOINDER AGREEMENT AND FIRST AMENDMENT TO LOAN

AND SECURITY AGREEMENT

This JOINDER AGREEMENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), is dated as of April 1, 2014, by and among, on the one hand, WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc.
(“New Lender”), and the other lenders identified on the signature pages hereof
(Wells Fargo, New Lender, and such other lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as lead arranger (in such capacity,
together with its successors and assigns in such capacity, the “Lead Arranger”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”) for the Lenders and the Bank Product Provider, and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee (in
such capacity together with its successors and assigns in such capacity,
“Trustee”) and as Collection Account Bank, and, on the other hand, NEWSTAR
BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company (“Borrower”),
and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company
(“Servicer”).

WITNESSETH:

WHEREAS, Borrower, Servicer, the Lenders other than the New Lender
(collectively, the “Existing Lenders”), Agent, and Trustee are parties to that
certain Loan and Security Agreement, dated as of December 7, 2012 (the “Loan
Agreement”);

WHEREAS, Borrower and Servicer have requested that Agent and the Lenders agree
to (i) increase the Maximum Revolver Amount under the Loan Agreement, (ii) allow
New Lender to join the Loan Agreement as a Lender thereunder, and (iii) amend
certain other provisions of the Loan Agreement, in each case, in accordance with
the terms and conditions hereof;

WHEREAS, New Lender is willing to join the Loan Agreement as a Lender
thereunder, and Agent and the Lenders agree to (i) allow New Lender to join the
Loan Agreement as a Lender thereunder, and (ii) amend the Loan Agreement, in
each case, subject to the terms and conditions set forth herein; and

WHEREAS, Agent and the Lenders hereby direct the Trustee to join in executing
this Amendment;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein have the meanings assigned to such terms in the Loan Agreement, as
amended hereby.

SECTION 2. Amendments.

(a) Upon the Amendment Effective Date (as defined below), the following
definitions set forth in Section 1.1 of the Loan Agreement shall be deleted in
their entirety and replaced, respectively, as follows:

“‘Maximum Revolver Amount’ means (a) prior to the Maturity Date, $100,000,000,
as such amount may be increased by the amount of increases in the Commitments
made in accordance with Section 2.2 of this Agreement or decreased in accordance
with Section 2.4(b), and (b) from and after the Maturity Date, $0.

“‘Obligations’ means, without duplication, (a) all loans (including the Advances
(inclusive of Extraordinary Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect of Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), other payment obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letters), Lender Group Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and guaranties, and including all interest not paid when due and
all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided, that anything to
the contrary contained in the foregoing notwithstanding, the “Obligations” shall
exclude any and all Excluded Swap Obligations. Without limiting the generality
of the foregoing, the Obligations of Borrower under the Loan Documents include
the obligation to pay (i) the principal of the Advances, (ii) interest accrued
on the Advances, (iii) the amount necessary to reimburse Issuing Bank for
amounts paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall also include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“‘Portfolio Company Concentration Limit’ means (a) $10,000,000, for so long as
the aggregate amount of Commitments is less than $80,000,000, and
(b) $20,000,000, for so long as the aggregate amount of Commitments is equal to
or greater than $80,000,000.”



--------------------------------------------------------------------------------

(b) Upon the Amendment Effective Date, clause (i) in the definition of
“Concentration Limits” in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“(i) the aggregate amount of all Purchased Participations that are not Eligible
Split-Funded Loans in excess of 25% of the unpaid principal balance of all
Preliminary Eligible Portfolio Loans;”

(c) Upon the Amendment Effective Date, clause (k) in the definition of
“Preliminary Eligible Portfolio Loan” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(k) any Purchased Participation or portion thereof (i) excluded by Agent, in
its sole discretion, based on Agent’s review thereof and related credit analysis
of such Purchased Participation’s Portfolio Company and collateral; provided,
that Agent shall not exclude any Purchased Participation on the basis of this
subclause (i) if such Purchased Participation was originated, and is
administered, by an Approved Originator, (ii) that does not conform to the
Required Procedures in effect on its Portfolio Loan Origination Date or that is
not evidenced by authenticated (as such term is defined in the Code) legal
documentation acceptable to Agent in its Permitted Discretion, or (iii) for
which Agent has not received a copy of the applicable participation agreement in
form and substance satisfactory to Agent in its Permitted Discretion, certified
to be a true and correct copy in full force and effect by Borrower;”

(d) Upon the Amendment Effective Date, clause (o) in the definition of
“Preliminary Eligible Portfolio Loan” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(o) if any portion of any Portfolio Loan or Purchased Participation is secured
by a letter of credit, such portion to the extent that the issuer of such letter
of credit is not an FDIC insured financial institution;”

(e) Upon the Amendment Effective Date, clause (y) in the definition of
“Preliminary Eligible Portfolio Loan” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(y) except with respect to Portfolio Loans or Purchased Participations
supported by Inventory collateral that is primarily retail Inventory, any
portion of any Portfolio Loan or Purchased Participation that represents the
amount by which extensions of credit made for the benefit of a Portfolio Company
supported by Inventory collateral exceeds 65% of the total amount available to
such Portfolio Company for extensions of credit (including existing extensions
of credit) in connection with such applicable Portfolio Loan or Purchased
Participation; provided, that such portion of any Portfolio Loan or Purchased
Participation that represents extensions of credit made for the benefit of such
Portfolio Company supported by Inventory collateral may be eligible to the
extent that (i) it does not represent an amount in excess of 75% of the total
amount



--------------------------------------------------------------------------------

available to the applicable Portfolio Company for extensions of credit
(including existing extensions of credit) in connection with the applicable
Portfolio Loan or Purchased Participation, and (ii) such excess is the result of
seasonal adjustments in accordance with the Required Procedures;”

(f) Upon the Amendment Effective Date, clause (oo) in the definition of
“Preliminary Eligible Portfolio Loan” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(oo) any Portfolio Loan or Purchased Participation or portion thereof for which
(1) Trustee has not received (A) all originally executed Portfolio Loan Notes,
if any, evidencing such Portfolio Loan or Purchased Participation, together with
an original endorsement on, or originally executed allonge affixed to, each such
originally executed Portfolio Loan Note or, in each case, the acknowledgment of
a custodian in writing that such Portfolio Loan Note and endorsement (together
with the endorsement or allonge effecting the transfer of such Portfolio Loan
Note from Servicer to Borrower or any of its Subsidiaries, as applicable) is
held for the benefit of Trustee on behalf of Agent and the Lender Group as
Collateral for the Obligations, and (B) all original guaranties, if applicable;
provided, that in the event that the applicable Portfolio Loan Origination Date
is less than 3 Business Days prior to the date that such Portfolio Loan or
Purchased Participation or portion thereof is first included in the Borrowing
Base as an Eligible Portfolio Loan, the items to be delivered pursuant to this
clause (oo) may be delivered within 3 Business Days after the applicable
Portfolio Loan Origination Date; provided, further, that in the event that
Trustee’s receipt of the Portfolio Loan Documents identified in clauses (A) and
(B) above shall in no way be invalidated by Trustee’s identification of
exceptions with respect to such Portfolio Loan Documents in the exceptions
report Trustee delivers with respect thereto that the Agent in its sole
discretion determines to be immaterial so long as such exceptions are remedied
within 30 days following the Portfolio Loan Purchase Date, (2) in the event that
an original guaranty with respect to a Purchased Participation is held by a
custodian for the benefit of Borrower and only to the extent that Borrower has
received a Custodian’s Acknowledgement with respect thereto, Agent has not
received such original Custodian’s Acknowledgement (which acknowledgement Agent
hereby agrees to hold as bailee for Trustee), or (3) the conditions set forth in
Section 3.2A hereof relating to further deliverables for such Portfolio Loan or
Purchased Participation have not been satisfied;”

(g) Upon the Amendment Effective Date, the following definitions are hereby
added to Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

“‘Approved Originator’ means any and all of the following: (a) Bank of America
Business Credit, (b) Capital One Business Credit, (c) Marquette Business Credit,
(d) PNC Business Credit, (e) CIT, (f) Alostar, (g) People’s United Business
Capital, (h) Santander, and (i) Chase Business Credit.

“‘Commodity Exchange Act’ means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.



--------------------------------------------------------------------------------

“‘Excluded Swap Obligation’ means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“‘Swap Obligation’ means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

(h) Upon the Amendment Effective Date, Section 2.7(b)(ii) of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

“(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Advances with respect to DZ Borrower Portfolio Loan
Amounts,

(B) second, to pay, pro rata, any Trustee Fees and Special Servicer Fees and
Expenses (as such term is defined in the Intercreditor Agreement), until paid in
full,

(C) third, to pay any Servicing Fees, until paid in full,

(D) fourth, to pay any Lender Group Expenses (including cost or expense
reimbursements and any Trustee Fees not paid by Borrower) or indemnities then
due to Agent under the Loan Documents, until paid in full,

(E) fifth, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(F) sixth, to pay interest due in respect of all Extraordinary Advances until
paid in full,

(G) seventh, to pay the principal of all Extraordinary Advances until paid in
full,



--------------------------------------------------------------------------------

(H) eighth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(I) ninth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(J) tenth, to pay interest accrued in respect of the Swing Loans until paid in
full,

(K) eleventh, to pay the principal of all Swing Loans until paid in full,

(L) twelfth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(M) thirteenth, ratably

(1) to pay the principal of all Advances until paid in full,

(2) to Trustee, to be held by Trustee, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as Letter of Credit Cash Collateralization (to the extent
permitted by applicable law, all such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Trustee in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.7(b)(ii), beginning with
tier (A) hereof), and

(3) up to the amount (after taking into account any amounts previously paid
pursuant to this clause (3) during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve Amount
to (y) the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations, and (z) with any balance to be paid to Trustee, to be held
by Trustee, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral Trustee may release at the written direction
of Agent to the applicable Bank Product Provider and applied by such Bank
Product Provider to the payment or reimbursement of any amounts due and payable
with respect to Bank Product Obligations owed to the applicable Bank Product
Provider as and when such amounts first become due and payable and, if and at
such time as all such Bank Product Obligations are paid or otherwise satisfied
in full, the cash collateral held by Trustee in respect of such Bank Product
Obligations shall be remitted to Agent and reapplied pursuant to this
Section 2.7(b)(ii), beginning with tier (A) hereof,

(N) fourteenth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,



--------------------------------------------------------------------------------

(O) fifteenth, ratably to pay any Obligations owed to Defaulting Lenders, and

(P) sixteenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.”

(i) Upon the Amendment Effective Date, Section 3.2(c) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(c) with respect to each Eligible Loan added to the Borrowing Base since the
most recent Borrowing Base Certificate (or to be added in connection with such
Advance or Letter of Credit) delivered to Agent pursuant to this Agreement,
Borrower shall have delivered to Agent and Trustee (and Agent and Lenders
acknowledge that Agent will be reviewing such information solely to determine
whether such proposed Portfolio Loan or Purchased Participation satisfies the
requirements of an Eligible Loan):

(i) at least 2 Business Days (or such lesser amount of time as Agent, in its
sole discretion, may agree) prior to the applicable Funding Date or date of
issuance for the requested Letter of Credit, (A) the applicable Loan Checklist,
(B) the applicable written approval of Servicer’s or Borrower’s investment or
credit committee (however captioned, styled, or identified) issued in accordance
with the Required Procedures for such Eligible Loan, and (C) unexecuted drafts
of all related Portfolio Loan Documents in Microsoft Word format (.doc or
.docx), and

(ii) on the applicable Funding Date, but prior to funding the applicable Advance
(or in the case of Pre-Funded Advances, immediately upon closing of the
applicable Portfolio Loan or Purchased Participation) or issuing the applicable
Letter of Credit, (A) the pre-close memorandum (however captioned, styled, or
identified) issued in connection with the closing and funding of such Eligible
Loan in accordance with the Required Procedures, (B) a certificate from a
Responsible Officer of Borrower or Servicer (1) describing all changes from the
proposed transaction described in the Preliminary Credit Review Memorandum and
the applicable written approval of Servicer’s or Borrower’s investment or credit
committee for such proposed Portfolio Loan or Purchased Participation,
including, without limitation, any changes in the financial or business
condition of the proposed Portfolio Company, the terms of the credit facilities,
and the collateral therefor, and (2) certifying that there shall be no further
change in the terms of the proposed Portfolio Loan after the date of such
certification, provided, that if the foregoing indicates that no material change
has occurred with respect to the proposed transaction described in the
applicable Preliminary Credit Review Memorandum then such Portfolio Loan or
Purchased Participation will, so long as all conditions for eligibility are in
fact met or otherwise waived as of the applicable Funding Date, become an
Eligible Loan upon such Funding Date, but if the foregoing indicates that a
material change has occurred with respect to the proposed transaction described
in the applicable Preliminary Credit Review



--------------------------------------------------------------------------------

Memorandum and Agent determines that such proposed Portfolio Loan or Purchased
Participation will not be an Eligible Loan, such proposed Portfolio Loan or
Purchased Participation shall not be included as an Eligible Loan, (C) legible
copies of the executed loan and security agreement included in the Portfolio
Loan Documents for such Portfolio Loan or Purchased Participation, together with
versions marking the changes from the unexecuted versions previously delivered,
(D) legible copies of an endorsement on, or executed allonge affixed to, each
executed Portfolio Loan Note, if any, or, in each case, the acknowledgment of a
custodian in writing that such Portfolio Loan Note, if any, and endorsement is
held for the benefit of Trustee on behalf of Agent and the Lender Group as
Collateral for the Obligations (together with copies of any endorsement or
allonge effecting the transfer of such Portfolio Loan Note from Servicer to
Borrower or one of its Subsidiaries, as applicable), (E) a copy of the
applicable Loan Schedule (as such term is defined in the Sale Agreement) with
respect to such Portfolio Loan or Purchased Participation, and (F) such other
documents as Agent shall have requested in its Permitted Discretion and such
evidence as Agent may reasonably request to confirm compliance with this
Agreement and the other Loan Documents.”

(j) Upon the Amendment Effective Date, Section 3.2(f) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(f) Agent and Trustee shall have received a copy of a fully executed payoff or
paydown letter, if any, evidencing the release, upon payment at closing, of any
liens on or security interests in the applicable Portfolio Loan Collateral
(other than liens in favor of Borrower and liens permitted under the applicable
Portfolio Loan Documents);”

(k) Upon the Amendment Effective Date, a new Section 3.2A of the Loan Agreement
is hereby added to read as follows:

3.2A Additional Deliveries. The obligation of the Lender Group (or any member
thereof) to continue to make any Advances hereunder (or to extend any other
credit hereunder) at any time shall be subject to the following conditions:

(a) with respect to each Eligible Loan added to the Borrowing Base in the most
recent Borrowing Base Certificate delivered to Agent pursuant to this Agreement,
Borrower shall have delivered:

(i) to Agent and Trustee, by the end of the applicable Funding Date or date of
issuance of the applicable Letter of Credit, the applicable Loan Checklist with
stucky code and collateral breakdown for such Eligible Loan,

(ii) to Agent and Trustee, within 1 Business Day after the applicable Funding
Date of such Eligible Loan, legible copies of all executed ancillary Portfolio
Loan Documents for such Eligible Loan, together with versions marking the
changes from the unexecuted versions previously delivered, and



--------------------------------------------------------------------------------

(iii) within 3 Business Days after the applicable Funding Date of such Eligible
Loan, (A) to Trustee, all originally executed Portfolio Loan Documents for such
Eligible Loan, and (B) to Agent and Trustee, the Required Loan File for such
Eligible Loan, or the acknowledgment of a custodian in writing that such
originally executed Portfolio Loan Documents and Required Loan File are held for
the benefit of Trustee on behalf of Agent and the Lender Group as Collateral for
the Obligations.

For purposes of this Agreement, and the references contained herein and in the
other Loan Documents, any reference to Section 3.2 of this Agreement shall
include a reference to this Section 3.2A.”

(l) Upon the Amendment Effective Date, Section 7.2(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(a) fails to perform or observe any covenant or other agreement of it contained
in any of (i) 3.3, 5.1(a) (solely with respect to Borrower’s existence), 5.1(g),
5.1(n), 5.2(a) (solely with respect to Servicer’s existence), 5.2(g),
5.2(n)(ii), 6.1(e), 6.1(g), 6.1(h), 6.1(k), 6.1(p), 6.1(t), 9.12(h)(ii), or
11.7(a) of this Agreement or (ii) Sections 11(a) (solely with respect to
Parent’s existence), 11(c), or 12(a) of the Parent Guaranty;”

(m) Upon the Amendment Effective Date, the notice address for New Lender is
hereby added to the end of the grid set forth in Section 13 of the Loan
Agreement, as follows:

 

“If to RBS Citizens Business Capital:   

RBS CITIZENS BUSINESS CAPITAL, A DIVISION

OF RBS ASSET FINANCE, INC.

   28 State Street    Boston, Massachusetts 02109    Attention: Peter M. Benham
   Phone No. 617-994-7300    E-mail: Peter.M.Benham@rbscitizens.com”

(n) Upon the Amendment Effective Date, Schedule C-1 to the Loan Agreement is
hereby deleted in its entirety and replaced with Revised Schedule C-1, in the
form attached hereto. Borrower, Servicer, Agent, the Lenders, New Lender, and
Trustee hereby acknowledge and agree that, as of the Amendment Effective Date,
Revised Schedule C-1, in the form attached hereto, accurately reflects the
Commitments of the Lenders.

(o) Upon the Amendment Effective Date, each reference in the Loan Agreement to
“DZ Borrower Portfolio Loan Expenses” is hereby deleted and replaced with “DZ
Borrower Portfolio Loan Amounts”, and the reference to “WF Borrower Portfolio
Loan Expenses” in Section 7.1 of the Loan Agreement is hereby deleted and
replaced with “WF Borrower Portfolio Loan Amounts”.



--------------------------------------------------------------------------------

SECTION 3. New Lender Joinder. Agent, Borrower, Servicer, the Lenders, New
Lender, and Trustee hereby agree as follows:

(a) Upon the Amendment Effective Date, New Lender hereby becomes a party to, and
agrees to be bound by, the terms and conditions of the Loan Agreement, as a
Lender.

(b) Upon the Amendment Effective Date, New Lender’s Commitment is $25,000,000.

(c) This Joinder shall be deemed to be a part of the Loan Agreement.

(d) On the Amendment Effective Date, the Advances owing to the Lenders under the
Loan Agreement shall automatically, and without any action on the part of any
Person, continue as Advances under the Loan Agreement, as amended and
supplemented by this Amendment; provided, that New Lender shall transmit to
Agent such funds and the Agent shall transmit to each other Lender such funds,
and the Lenders shall, through the Agent, make such adjustments among themselves
as shall be necessary so that after giving effect to such transfers and
adjustments, the Lenders shall hold the Advances hereunder ratably in accordance
with their respective Commitments. New Lender hereby agrees to give effect to
the instructions of the Agent to give effect to the adjustments described
herein.

(e) By executing and delivering this Joinder, New Lender confirms to and agrees
with Trustee, Agent, the Lenders, Borrower, and Servicer, as follows: (1) New
Lender confirms that it has received a copy of the Loan Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment, (2) New Lender
will, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as New Lender shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement, (3) New Lender appoints and authorizes Agent to
take such actions and to exercise such powers under the Loan Agreement as are
delegated to Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto, and (4) New Lender agrees that it will perform
all of the obligations which by the terms of the Loan Agreement are required to
be performed by it as a Lender.

SECTION 4. Representations, Warranties and Covenants of Each of Borrower and
Servicer. Each of Servicer and Borrower represents and warrants to the Lenders
and Agent and agrees that:

(a) the representations and warranties contained in the Loan Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under the Loan Agreement (or under any Loan Document), or
as otherwise specifically permitted by the Lender Group;

(b) on the Amendment Effective Date, after giving effect to this Amendment, no
Default or Event of Default will have occurred or be continuing;



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by each of Servicer and Borrower, and this Amendment is a legal, valid
and binding obligation of each of Servicer and Borrower, enforceable against
such Person in accordance with its terms, except as the enforcement thereof may
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and

(d) the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower or Servicer of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
such Person is a party or is subject.

SECTION 5. Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:

(a) Each of Servicer, Borrower, the Existing Lenders, New Lender, Agent, and
Trustee shall have executed and delivered to the Agent this Amendment and such
other documents as the Agent may reasonably request;

(b) Agent shall have received, in accordance with the terms and conditions of
the Agent Fee Letter, any and all fees due and payable to Agent, for its sole
and separate account, as a result of the joinder of New Lender to the Loan
Agreement, which fees Borrower hereby agrees (i) may be designated as Advances
under the Loan Agreement, and (ii) may be charged to the Loan Account as
Obligations;

(c) New Lender shall have received the closing fee from Borrower as set forth in
the Fee Letter between Borrower and New Lender, which Borrower hereby agrees
(i) may be designated as an Advance under the Loan Agreement, and (ii) may be
charged to the Loan Account as Obligations;

(d) Agent shall have received (i) a certificate from an authorized
representative of Borrower and Servicer attesting to the resolutions adopted by
the Board of Directors of Parent, as (A) sole member of Servicer, and
(B) designated manager of Borrower, authorizing the execution, delivery and
performance by Borrower and Servicer of this Amendment and the other Loan
Documents to be delivered in connection herewith, and (ii) an opinion of counsel
to Borrower, Servicer, and Parent, in a form, and substantively, satisfactory to
Agent, in its sole discretion;

(e) Borrower shall have executed and delivered (i) to Agent, and Agent shall
have also executed, (A) an amended and restated Agent Fee Letter and (B) an
amended and restated Loan Pricing Agreement, and (ii) to New Lender (A) a
Revolving Credit Note, in the original principal amount of $25,000,000, made by
Borrower and payable to the order of New Lender, substantially in the form
attached hereto as Exhibit 1, and (B) a Fee Letter between Borrower and New
Lender;



--------------------------------------------------------------------------------

(f) Parent shall have executed a reaffirmation of guaranty in the form attached
hereto; and

(g) All legal matters incident to the transactions contemplated hereby shall be
reasonably satisfactory to counsel for the Agent.

SECTION 6. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

SECTION 7. Costs and Expenses. Borrower hereby affirms its obligation under the
Loan Agreement to reimburse the Agent and each Lender for all Lender Group
Expenses paid or incurred by the Agent or any Lender in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses of attorneys for the Agent
and each Lender with respect thereto.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

SECTION 9. Effect of Amendment; Reaffirmation of Loan Documents. (a) The parties
hereto agree and acknowledge that (i) nothing contained in this Amendment in any
manner or respect limits or terminates any of the provisions of the Loan
Agreement or the other outstanding Loan Documents other than as expressly set
forth herein and (ii) the Loan Agreement (as amended hereby) and each of the
other outstanding Loan Documents remain and continue in full force and effect
and are hereby ratified and reaffirmed in all respects. Upon the effectiveness
of this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.

(b) Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of Borrower or Servicer, or
any right, privilege or remedy of the Lenders and Agent under the Loan Agreement
or any of the other Loan Documents.

SECTION 10. Headings. Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

SECTION 11. Release. EACH OF SERVICER AND BORROWER HEREBY ACKNOWLEDGES THAT AS
OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY



--------------------------------------------------------------------------------

KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT, TRUSTEE, OR THEIR
RESPECTIVE AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS. EACH OF SERVICER AND BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS, AGENT,
TRUSTEE, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, AND THEIR PREDECESSORS,
AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SERVICER OR BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS,
AGENT, TRUSTEE, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT. EACH OF SERVICER AND BORROWER HEREBY COVENANTS
AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR
INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY
CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY
NATURE AGAINST LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE AFFILIATES AND
PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR
BEFORE THE DATE HEREOF OUT OF OR RELATED TO LENDERS’, AGENT’S, OR TRUSTEE’S
ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF BORROWER TO
LENDERS AND AGENT, WHICH OBLIGATIONS ARE EVIDENCED BY THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

[Remainder of page intentionally left blank with signature pages immediately to
follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWER:    NEWSTAR BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability
company, as Borrower   

By:        NEWSTAR FINANCIAL, INC.,

              its designated manager

 

By:   /s/ JOHN KIRBY BRAY   Name: John Kirby Bray   Title: Chief Financial
Officer

 

SERVICER:    NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company,
as initial Servicer   

By:        NEWSTAR FINANCIAL, INC.,

              its sole member

 

By:   /s/ JOHN KIRBY BRAY   Name: John Kirby Bray   Title: Chief Financial
Officer

 

TRUSTEE:    U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
initial Trustee and Collection Account Bank

 

By:   /s/ TOBY ROBILLARD   Name: Toby Robillard   Title: Vice President

 

AGENT:    WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent, Issuing Bank, Swing Lender, and as a Lender

 

By:   /s/ CANDICE C. BROOKS   Name: Candice C. Brooks   Its Authorized Signatory

[continued on next page]



--------------------------------------------------------------------------------

NEW LENDER:    RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance,
Inc., as a Lender

 

By:   /s/ SEAN MC MUINNIE   Name: Sean Mc Muinnie   Title: Duly Authorized
Signatory



--------------------------------------------------------------------------------

Reaffirmation of Guaranty

The undersigned (“Guarantor”) hereby (i) consents and agrees to the terms and
provisions of the foregoing Amendment and each of the transactions contemplated
thereby and confirms and agrees that all references in the Loan Documents to the
“Loan Agreement” shall mean the Loan Agreement as amended by the foregoing
Amendment, and (ii) agrees that the Limited Continuing Guaranty (the
“Guaranty”), dated as of December 7, 2012, executed by Guarantor, in favor of
Agent, remains in full force and effect and continues to be the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.

Furthermore, Guarantor hereby agrees and acknowledges that (a) the Guaranty is
not subject to any claims, defenses or offsets, (b) nothing contained in the
foregoing Amendment shall adversely affect any right or remedy of Agent or any
Lender under the Guaranty or any agreement executed by Guarantor in connection
therewith, (c) the execution and delivery of the foregoing Amendment or any
agreement entered into by Agent or any Lender in connection therewith shall in
no way reduce, impair or discharge any obligations of Guarantor pursuant to the
Guaranty and shall not constitute a waiver by Agent or any Lender of any of
Agent’s or such Lender’s rights against Guarantor under the Guaranty, (d) the
consent of Guarantor is not required to the effectiveness of the foregoing
Amendment, and (e) no consent by Guarantor is required for the effectiveness of
any future amendment, modification, forbearance or other action with respect to
the Loan Agreement or any present or future Loan Document (other than the
Guaranty executed by Guarantor).

 

   NEWSTAR FINANCIAL, INC., a Delaware corporation, as Guarantor

 

By:   /s/ JOHN KIRBY BRAY   Name: John Kirby Bray   Title: Chief Financial
Officer



--------------------------------------------------------------------------------

Revised Schedule C-1

Commitments

 

Lender

  

Total Commitment

Wells Fargo Bank, National Association    $75,000,000.00 RBS Citizens Business
Capital    $25,000,000.00            

All Lenders

   $100,000,000.00



--------------------------------------------------------------------------------

Exhibit 1

Revolving Credit Note

 

$25,000,000    April 1, 2014

FOR VALUE RECEIVED, NEWSTAR BUSINESS FUNDING 2012-1, LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to the order of RBS Citizens
Business Capital, a division of RBS Asset Finance, Inc. (the “Lender”), or its
assigns, at the principal office of Wells Fargo Bank, National Association, as
Agent under the Loan Agreement (as hereinafter defined), the principal sum of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000), or, if less, the unpaid
principal amount of the aggregate Advances made by the Lender to the Borrower
pursuant to the Loan Agreement, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Advance, at such office, in like money and funds, for the
period commencing on the date of such Advance until such Advance shall be paid
in full, at the rate per annum and on the dates provided in the Loan Agreement
and the Loan Pricing Agreement (as such term is defined in the Loan Agreement).

This Revolving Credit Note (this “Note”) is issued pursuant to the Loan and
Security Agreement, dated as of December 7, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”), by
and among Borrower, NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability
company, as Servicer (in such capacity, together with its successors and assigns
in such capacity, the “Servicer”), the lenders from time to time party thereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Lead Arranger”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee (in
such capacity, together with its successors and assigns in such capacity, the
“Trustee”) and as Collection Account Bank. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan Agreement.

Notwithstanding any other provisions contained in this Note, in no event shall
the interest rate or rates payable under this Note or any other Loan Document
(as defined in the Loan Agreement), plus any other amounts paid in connection
herewith, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable.
Borrower, in executing and delivering this Note, intends legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Note, Borrower is and
shall be liable only for the payment of such maximum amount as is allowed by
law, and payment received from Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Advances to the extent of such excess.

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the Agent for the benefit of
the holder hereof by wire transfer of immediately available funds in the manner
and at the address specified for such purpose as provided in the Loan Agreement,
without the presentation or surrender of this Note or the making of any notation
on this Note.

If an Event of Default has occurred and is continuing, at the election of Agent
or the Required Lenders (as defined in the Loan Agreement), all principal and
accrued and unpaid interest shall bear



--------------------------------------------------------------------------------

interest at a rate per annum that is equal to the Default Rate, from the date of
such Event of Default to (but excluding) the earliest of (a) the date such Event
of Default is cured, (b) the date such Event of Default is waived in accordance
with the terms and conditions of the Loan Agreement, and (c) the date all
amounts due hereunder are indefeasibly paid in full and the Lender’s Commitment
is terminated.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan Agreement. Any portion or all of the
principal amount of this Note may be prepaid, together with interest thereon
(and, as set forth in the Loan Agreement, certain costs and expenses of Agent
and the Lender Group) at the time and in the manner set forth in, but subject to
the provisions of, the Loan Agreement.

Except as provided in the Loan Agreement, the Borrower expressly waives
presentment, demand, diligence, protest and all notices of any kind whatsoever
with respect to this Note.

All amounts evidenced by this Note, the Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be recorded by the Lender on its books and, prior to any transfer
of this note in accordance with the terms and conditions of Section 15 of the
Loan Agreement, endorsed by Lender on the schedule attached hereto and made a
part hereof or on a continuation thereof, which shall be attached hereto and
made a part hereof; provided, however, that the failure of Lender to make such a
notation shall not in any way limit or otherwise affect the obligations of
Borrower under this Note as provided in the Loan Agreement.

This Note is secured by the security interest granted by Borrower, to Trustee,
for the benefit of each member of the Lender Group, pursuant to Section 11.1 of
the Loan Agreement. The holder of this Note is entitled to the benefits of the
Loan Agreement and may, in accordance therewith, enforce the agreements of the
Borrower contained in the Loan Agreement and exercise the remedies provided for
by, or otherwise available in respect of, the Loan Agreement, all in accordance
with, and subject to the restrictions contained in, the terms of the Loan
Agreement. Upon the occurrence and during the continuation of an Event of
Default, Agent, on behalf of the Lender, may declare the unpaid balance of the
principal of all Advances, together with all accrued and unpaid interest and
fees in respect thereof, immediately due and payable in full, whereupon the same
shall become and be immediately due and payable and Borrower shall be obligated
to repay all of such amounts, in full, to Agent, for the benefit of the Lender,
in the manner and with the effect provided in the Loan Agreement.

Borrower, Servicer, Guarantor (as defined in the Loan Agreement), Agent, the
Lenders, and the Trustee each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness secured
by the Collateral.

This Note is one of the “Revolving Credit Notes” referred to in Section 1.1 of
the Loan Agreement. This Note shall be construed in accordance with and governed
by the laws of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

   NEWSTAR BUSINESS FUNDING 2012-1, LLC   

By:        NEWSTAR FINANCIAL, INC.,

              its designated manager

 

By:       Name:   Title: